Blackford, J.
In February, 1844, Huss filed, in the clerk’s office of the Wells Circuit Court, a bond of submission executed to him by Turner, and an award in his, Huss's, favor against Turner, for a certain sum of money.
At the September term, 1844, the defendant, Turner, moved to have the award modified and corrected, and the motion was sustained. The Court, thereupon, ordered the sum of 66 dollars and 88 cents to be entered in favor of Turner on the award, that being the amount of a judgment rendered in favor of Turner in a former suit between him and Huss. Before this credit of 66 dollars and 88 cents was entered on the award as mentioned above, Turner proved to the Court that the arbitrators, in making their award, did not take that judgment into consideration, such judgment not having been brought before the arbitrators. The Court also adjudged that said judgment of 66 dollars and 88 cents was satisfied.
The allowance against Huss of said judgment of 66 dollars and 88 cents caused the balance on the award to be against him; for which balance the Circuit Court rendered judgment against him in favor of Turner, with costs, except the costs of the arbitration.
The question presented by this case is, whether the Court committed an error in causing the judgment in favor of Turner to be credited on the award; and we think they did.
The statute points out only three cases in which an award may be modified. They are as follows:
First, where there is an evident miscalculation of figures or an evident mistake in the description of any person, thing, or property, referred to in the award; secondly, where the arbitrators shall have awarded upon some matter not submitted, and not affecting the merits of the decision on the matters submitted; thirdly, where the award is imperfect in some matter of form not affect*219ing the controvery, and where, if it had been a verdict, such defect could have been properly amended or disregarded by the Court. R. S. p. 790, s. 17.
H. Cooper, for the plaintiff.
The case before us does not appear to be embraced within any of those provisions. We think the judgment in favor of Turner is erroneous.

Per Curiam.

The judgment is reversed with costs. Cause remanded for further proceedings. Costs here.